Wright, J.,
dissenting. After the trial court held that her lawsuit was barred by the two-year statute of limitations in R.C. 2744.04(A), Jennifer Adamsky appealed, arguing exclusively that R.C. 2744.04(A) violates the Due Process Clause under Section 16, Article I of the Ohio Constitution. The court of appeals affirmed. Adamsky appealed to this court, again arguing exclusively that R.C. 2744.04(A) is unconstitutional as a violation of Ohio’s Due Process Clause. For whatever reason, the majority does not even address appellant’s due process *364arguments. Instead, the majority decides the case on the grounds that R.C. 2744.04(A), as applied, violates Ohio’s Equal Protection Clause!
There is no reference to Section 2, Article I of the Ohio Constitution in any of the briefs in this case. The parties in this case never made an equal protection challenge to R.C. 2744.04(A). Even the Ohio Academy of Trial Lawyers and Keith Frazier, as amici, do not argue R.C. 2744.04(A) is unconstitutional under Section 2, Article I. Instead, they make an argument, raised for the first time in their combined amici brief, that R.C. 2744.04(A) violates the Equal Protection Clause under the Fourteenth Amendment to the United States Constitution.6
Putting aside the disturbing fact that an equal protection argument was never raised in this case, I am completely satisfied that the majority is incorrect in concluding that R.C. 2744.04(A) violates Section 2, Article I of the Ohio Constitution.
The majority adopts amici ’s argument that, as applied, R.C. 2744.04(A) discriminates between adults and persons under the age of eighteen. Specifically, the majority finds that, unlike adults who have two years in which to file their claim, children from the age of sixteen to eighteen have less than two years in which to file a claim and children under the age of sixteen have no opportunity to file a claim. This proposition has some facial attraction. However, on even this preliminary matter, the majority and I disagree. R.C. 2744.04(A) does not create a classification between minors and adults.7 Instead, the only significant classifi*365cation created by R.C. 2744.04(A) is a classification based on the nature of the defendant, ie., whether the defendant is a political subdivision or a private entity. Where a private entity is the defendant, minors may take advantage of R.C. 2305.16 to toll their statute of limitations during their minority. However, where a political subdivision is the defendant, the tolling provision is simply not available. Therefore, stated more accurately, the equal protection argument against R.C. 2744.04(A) is that the statute is unconstitutional because, unlike minors who sue private parties, minors who sue political subdivisions do not have their statute of limitations tolled during their minority.
The majority correctly notes that this case involves neither a fundamental right nor a suspect class. As a result, the statute may be declared invalid on equal protection grounds only if the classifications it creates “bear no relation to the state’s goals and no ground can be conceived to justify them.” (Emphasis added.) Fabrey v. McDonald Police Dept. (1994), 70 Ohio St.3d 351, 353, 639 N.E.2d 31, 33, citing Clements v. Fashing (1982), 457 U.S. 957, 963, 102 S.Ct. 2836, 2843, 73 L.Ed.2d 508, 515. See, also, Lyle Constr., Inc. v. Div. of Reclamation (1987), 34 Ohio St.3d 22, 27, 516 N.E.2d 209, 213. The challenger must negate every conceivable basis that might support the statute in order for it to be held invalid. Lyons v. Limbach (1988), 40 Ohio St.3d 92, 94, 532 N.E.2d 106, 109.
Applying this “rational basis” test, it is surely and abundantly clear that the legislature’s decision not to provide a tolling provision for R.C. 2744.04 bears a rational relation to a proper governmental objective. As we have noted: “A primary purpose of R.C. Chapter 2744 is to preserve the fiscal resources of political subdivisions. Menefee v. Queen City Metro (1990), 49 Ohio St.3d 27, 29, 550 N.E.2d 181, 182. The Supreme Court of the United States has declared that the preservation of fiscal integrity is a valid state interest. Shapiro v. Thompson (1969), 394 U.S. 618, 633, 89 S.Ct. 1322, 1330, 22 L.Ed.2d 600, 614.” Fabrey, supra, 70 Ohio St.3d at 353, 639 N.E.2d at 33-34. There are at least two viable bases on which the legislature could have concluded that the lack of a tolling provision for R.C. 2744.04(A) furthers the legitimate goal of preserving the financial resources of political subdivisions. First, the legislature could have been concerned that there may be more claims against political subdivisions than private entities, given the size of political subdivisions and their oftentimes far-flung operations. Thus, with respect to political subdivisions, there would be both an increase in the burden of investigating potential claims and the danger of stale claims. Second, the lack of a tolling provision advances the interest of preserving the financial resources of political subdivisions by allowing them to predict and to control their potential liabilities from year to year. Both of these *366are legitimate, rational reasons that are directly related to the absence of a tolling provision.8
Further, the legislature’s decision not to provide a tolling provision for R.C. 2744.04 also is hardly arbitrary or unreasonable in light of the fact that, although minors may not bring a lawsuit on their own behalf, a cause of action may be brought for them by their appointed representative, guardian ad litem or next friend. Civ.R. 17(B). In fact, the majority recognizes that “in the vast majority of cases” the claims of minors will be capably prosecuted through their representatives. Specifically, that is exactly the situation of Keith Frazier, an amicus in this case, whose parents sued on his behalf.
As stated above, providing a tolling provision for R.C. 2744.04(A) would actually ran contrary to the important governmental objective of protecting the fiscal resources of political subdivisions. Because a minor’s claim may be prosecuted by a guardian before the minor reaches the age of majority, under R.C. 2744.04(A) minors already have two full years within which to assert their claims. If a tolling provision were applied, as the majority finds constitutionally required, minors would have more than two years within which to assert their claims. For example, under the majority opinion, a seven year old who is injured as a result of an act or omission by a political subdivision would have eleven years within which her guardian could prosecute a claim on her behalf. Then she would have two more years after she reached majority within which to prosecute her claim. In total, that minor would now have thirteen years within which to bring suit. Such a result is surely contrary to the legislature’s valid attempt to set reasonable limits on the amount of time within which a political subdivision is vulnerable to suit.
As the above analysis makes clear, the General Assembly acted rationally and in furtherance of a legitimate governmental interest when it relied upon the integrity and vigilance of parents, guardians and next friends in declining to provide a tolling provision for R.C. 2744.04(A). The majority’s adoption of an argument raised for the first time to this court by amici to strike down R.C. 2744.04(A) as unconstitutional strikes a blow against the legislature’s legitimate attempt to set reasonable time limits on the liability of political subdivisions. However, the effect of the majority opinion does not stop there. Indeed, by declaring a statute of limitations unconstitutional because it does not include a *367tolling provision, the court has taken a significant step towards making tolling provisions constitutionally mandated for all statutes of limitations.
For the foregoing reasons, I respectfully dissent.

. The asserted reason for the Ohio Academy of Trial Lawyers and Keith Frazier joining as amici curiae in this case was to advance the constitutional argument raised in Frazier’s case. The Frazier case also concerned an action against a school district that, although the minor’s parents sued on his behalf, was determined to be time-barred under R.C. 2744.04(A). Unlike Adamsky, Frazier challenged the constitutionality of R.C. 2744.04(A) under the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.
Although Frazier’s analysis is partially vindicated by the majority’s opinion, his is a Pyrrhic victory. That is because judgment for the school district in Frazier’s case is res judicata. Although Frazier appealed his case to this court, case No. 94-1892, after he filed his amicm brief in this case, we dismissed his case because Frazier failed to timely file his merit brief. See 71 Ohio St.3d 1441, 643 N.E.2d 1152. We similarly denied his request to have his case held and the dismissal stayed pending the resolution of the case before us. See 71 Ohio St.3d 1451, 644 N.E.2d 656.
Consequently, the majority reaches the extraordinary result of ignoring the arguments advanced by Adamsky, adopting the arguments pressed by Frazier, as amicus, and then rendering judgment for Adamsky, while at the same time judgment in the Frazier case remains in favor of the school board.


. The actual classification is created by Civ.R. 17(B), which courts have read as providing that minors may not sue on their own behalf. See, e.g., Day v. MacDonald (1990), 67 Ohio App.3d 240, 586 N.E.2d 1135. See, also, R.C. 3109.01. Taken literally, the majority’s focus on the classification between adults and minors would actually be an equal protection challenge to the classification created by Civ.R. 17(B).


. I am not alone in my belief that not providing a tolling provision in this context has a reasonable basis. The Supreme Court of Iowa in Harden v. Iowa (Iowa 1989), 434 N.W.2d 881, certiorari denied (1989), 493 U.S. 869, 110 S.Ct. 194, 107 L.Ed.2d 149, reached an identical result with respect to its statute of limitations governing actions against the state. The Harden court upheld its provision under a similar equal protection, as well as a due process, attack.